Title: From George Washington to Jonathan Trumbull, Jr., 21 July 1799
From: Washington, George
To: Trumbull, Jonathan Jr.



My dear Sir,
Mount Vernon 21st July 1799

Your favour of the 22d Ulto got to my hands yesterday, only. It came safe, and without any apparent marks of violence; but whence the length of its passage, I am unable to inform you.
To you, and to your brother Colo. Jno. Trumbull, I feel much indebted for the full, frank, and interesting communication of the political sentiments contained in both your letters.
The project of the latter is vast—and under any circumstances would require very mature consideration; but in its extent, and an eye being had to the disorganizing Party in the United States, I am sure it would be impracticable in the present order of things.
Not being able to convey my ideas to you, on this subject, in more concise terms than I have already done to your brother, in answer to the letter he informs you he had written to me, I shall take the liberty of giving you an extract thereof—as follow.
“For the Political information contained in it (that is his letter) I feel grateful, as I always shall for the free, & unreserved communication of your sentiments upon subjects so important in their nature, and tendency. No well informed, and unprejudiced man, who has viewed with attention the conduct of the French Government since the Revolution in that Country, can mistake its objects, or the tendency of the ambitious projects it is pursuing. Yet, strange as it may seem, a party, and a powerful one too, among us, affect to believe that the measures of it are dictated by a principle of self preservation; that the outrages of which the Directory are guilty, proceed from dire necessity; that it wishes to be upon the most friendly & amicable terms with the United States; that it will be the fault of the latter if this is not the case; that the defensive measures which this Country have adopted, are not only unnecessary & expensive, but have a tendency to produce the evil

which, to deprecate, is mere pretence in the Government; because War with France they say, is its wish; that on the Militia we shd rest our security; and that it is time enough to call upon these, when the danger is imminent, & apparent.
“With these, and such like ideas, attempted to be inculcated upon the public mind (aided by prejudices not yet eradicated) and with art, and Sophistry, whi⟨ch⟩ regard neither truth nor decency; attacking every character, without respect to persons—public or Private, who happen to differ from themselves in Politics, I leave you to decide on the probability of carrying such an extensive plan of defence as you have suggested in your last letter, into operation; and in the short period which you suppose may be allowed to accomplish it in.”
I come now, my dear Sir, to pay particular attention to that part of Your Letter which respects myself.
I remember well, the conversation which you allude to, and have not forgot the answer I gave you. In my judgment it applies with as much force now, as then; nay more, because at that time the line between Parties was not so clearly drawn, and the views of the opposition, so clearly developed as they are at present; of course, allowing your observation (as it respects myself) to be founded, personal influence would be of no avail.
Let that party set up a broomstick, and call it a true son of Liberty, a Democrat, or give it any other epithet that will suit their purpose, and it will command their votes in toto! Will not the Federalists meet, or rather defend their cause, on the opposite ground? Surely they must, or they will discover a want of Policy, indicative of weakness, & pregnant of mischief; which cannot be admitted. Wherein then would lye the difference between the present Gentleman in Office, & myself?
It would be matter of sore regret to me, if I could believe that a serious thot was turned towards me as his successor; not only as it respects my ardent wishes to pass through the vale of life in retiremt, undisturbed in the remnant of the days I have to sojourn here, unless called upon to defend my Country (which every citizen is bound to do)—but on Public ground also; for although I have abundant cause to be thankful for the good health with whh I am blessed, yet I am not insensible to my declination in other respects. It would be criminal therefore in me, although it should be the wish of my Country men, and I could be elected, to accept

an Office under this conviction, which another would discharge with more ability; and this too at a time when I am thoroughly convinced I should not draw a single vote from the Anti-federal side; and of course, should stand upon no stronger ground than any other Federal character well supported; & when I should become a mark for the shafts of envenomed malice, and the basest calumny to fire at; when I should be charged not only with irresolution, but with concealed ambition, which wants only an occasion to blaze out; and, in short, with dotage and imbicility.
All this I grant, ought to be like dust in the balance, when put in compet[it]ion with a great public good, when the accomplishment of it is apparent. But as no problem is better defined in my mind than that principle, not men, is now, and will be, the object of contention; and that I could not obtain a solitary vote from that Party; that any other respectable Federal character would receive the same suffrages that I should; that at my time of life, (verging towards three score & ten) I should expose myself without rendering any essential service to my Country, or answering the end contemplated: Prudence on my part must arrest any attempt at the well meant, but mistaken views of my friends, to introduce me again into the Chair of Government.
Lengthy as this letter is, I cannot conclude it without expressing an earnest wish that, some intimate & confidential friend of the Presidents would give him to understand that, his long absence from the Seat of Government in the present critical conjuncture, affords matter for severe animadversion by the friends of government; who speak of it with much disappobation; while the other Party chuckle at and set it down as a favourable omen for themselves. It has been suggested to me to make this Communication, but I have declined it, conceiving that it would be better received from a private character—m⟨ore⟩ in the habits of social intercourse and friendship. With the most sincere friendship, and Affectionate regard, I am always, Your Obedient Servant

Go: Washington

